Citation Nr: 1752182	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1967 to March 1969 and from June 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On his January 2014 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In December 2016 written correspondence, the Veteran withdrew his request for a Board hearing and submitted an appellate brief in lieu of a hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part. 


FINDINGS OF FACT

1.  In November 2005, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal this decision and it became final.

2.  Evidence added to the record since the November 2005 rating decision relates to unestablished facts necessary to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied the Veteran's claim for entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran's claim for service connection for PTSD was initially denied by the RO in November 2004, June 2005 and November 2005 rating decisions.  The Veteran did not appeal the decision on this issue, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 2004, June 2005 and November 2005 rating decisions consisted of the Veteran's service treatment records, post-service treatment records, lay statements and a VA examination.  The claim was denied because there was no evidence of a verifiable military stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The evidence added to the record since the November 2005 rating decision, consists of outpatient treatment records, VA examinations, and private medical records.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material as it relates to unestablished facts necessary to substantiate the claim, namely the verification of a credible stressor.  Specifically, the RO determined that the evidence of record confirms the Veteran served in a location that would involve "hostile military or terrorist activity" thereby verifying the Veteran's claimed stressor.  Additionally, the newly submitted medical evidence indicates the Veteran may meet the criteria for a diagnosis of PTSD, and that he has been diagnosed with anxiety disorder.  Accordingly, the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The appeal is granted to that extent only.  



ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is reopened.


REMAND

Although the Board regrets the delay, it finds that a remand is needed prior to adjudication of the Veteran's claim.

The evidence of record indicates that, at different times throughout the period on appeal, the Veteran has had no psychiatric diagnosis, has been diagnosed with PTSD, has been found not to meet the criteria for a diagnosis of PTSD and has been diagnosed with an anxiety disorder.  The Veteran's VA treatment records reveal he has been treated for PTSD for several years, takes medication and attends group therapy.  A January 2011 VA examination resulted in a determination that the Veteran did not meet the criteria for any psychiatric diagnosis.  Yet a private examination conducted in November 2011 resulted in a diagnosis of PTSD, major depressive disorder, and a cognitive disorder.  The examiner who conducted the most recent VA examination in November 2013, found that the Veteran did not meet the DSM-IV criteria for PTSD, but did meet the criteria for a diagnosis of anxiety disorder.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2013 VA examination is inadequate because the examiner did not address whether any currently diagnosed acquired psychiatric disorder, specifically anxiety disorder, is related to the Veteran's active service.  Thus, the Board finds that a remand is required for a new examination and a nexus opinion as to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file. If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his acquired psychiatric disorder, to include PTSD and anxiety disorder.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of the extent and severity of any symptoms associated with an acquired psychiatric disorder, to include PTSD and anxiety disorder.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD and anxiety disorder.  The electronic file, including a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be completed, and all clinical findings should be reported in detail.

The examiner must provide the following:

a) Provide a PTSD examination, and specifically state whether or not each criterion for a diagnosis of PTSD is met, including whether or not the reported stressors are sufficient to support a diagnosis of PTSD.  The examiner must address the diagnoses of PTSD the Veteran has received in ongoing VA treatment and on the November 2011 private examination report and reconcile any inconsistent findings.

b) If a diagnosis of PTSD is warranted, the examiner must identify the stressors supporting the diagnosis, and determine whether it is at least as likely as not (50 percent of greater probability) that the Veteran's PTSD was incurred in, or otherwise related to his time in service.

c) Identify all current psychiatric disorders.  In identifying all such psychiatric disorders, please consider all medical and lay evidence associated with the electronic file.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  If the Veteran no longer carries a diagnosis for a psychiatric disability for which he was previously diagnosed, the examiner must explain why the diagnosis is no longer applicable.  If a diagnosis has resolved, the examiner must explain when it resolved and if it was related to service in any way.  If a diagnosis was made in error, an explanation must be provided.

d) For each identified psychiatric disability, other than PTSD, state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in or is related to the Veteran's time in service.

The examiner is reminded that, although the Veteran is not competent to diagnose a psychiatric disability, he is competent to report the symptoms he experiences.

An explanation must be provided for any opinion expressed.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response before returning the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


